04/06/2020



                                                                                           Case Number: DA 20-0156




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0156

TOWN OF FROMBERG,
             Plaintiff and Appellee,
       v.
LLOYD MACKENZIE and SARAH
MACKENZIE,
            Defendants, Third-Party
Plaintiffs and Appellants,                           ORDER OF MEDIATOR APPOINTMENT
       v.
SHIRLEY MILLER, NATE CANTON,
BILL GRUEL, TIM NOTTINGHAM and
JAMES PERKINS,
             Third-Party Defendants and
Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT William Michael Gilbert, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this April 6, 2020.



                                                   oe.,-__6.,f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Steven Leon Stockdale, Allison Dubs, Jeff A Weldon, Kyle A. Moen, Brian L.
Taylor, Peter Melvin Damrow, William Michael Gilbert